FILE COPY




       I, CATHY S. LUSK, Clerk of the Court of Appeals for the Twelfth Court of Appeals

District of the State of Texas, do hereby certify that Aaron Jordan, Michael Jordan, Heather

Jordan, Gilbert Jordan, Phyllis Ann Woods and Donna Joyce Curtis, Plaintiffs in the trial court

secured an extension of thirty-six (36) days in which to file Appellants’ Brief in the following

numbered and entitled cause:


Aaron Jordan, Michael Jordan, Heather Jordan, Gilbert Jordan, Phyllis Ann Woods and
Donna Joyce Curtis

No. 12-13-00035-CV               vs.

Cynthia Kay Lyles

       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 26th day of May 2015,
A.D.

                                                Respectfully yours,

                                                CATHY S. LUSK, CLERK


                                                By: ______________________________
                                                    Katrina McClenny, Chief Deputy Clerk